Case 19-10779-amc        Doc 14    Filed 04/01/19 Entered 04/01/19 12:08:04            Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

Robert F. Mansure,                                   :       Chapter 13
                       Debtor                        :       Case No. 19-10779-amc

                              OBJECTION TO CONFIRMATION

        The Delaware County Tax Claim Bureau moves that the Debtors’ Chapter 13 Plan be

denied confirmation pursuant to 11 U.S. C. Section 1322, 1324, and 1325(a)(5), and in support

thereof states:

        1. The Debtors filed a petition seeking relief under Chapter 13 of the Bankruptcy Code

            on February 7,2019.

        2. The Delaware County Tax Claim Bureau filed Proof of Claim No. 1 on April 1, 2019

            for the 2017-2018 delinquent real estate taxes for 227 E. Greenwood Ave, Lansdowne

            Pennsylvania, bearing folio number 16-02-00828-00, listed as a secured claim in the

            amount of $12,680.02 with interest at the rate of 9% on the entire claim. A true and

            correct copy of the Proof of Claim is attached hereto, made a part hereof and marked

            as Exhibit “A.”

        3. The Debtors filed a Chapter 13 Plan on December 26, 2018. A true and correct copy

            of the Plain is attached hereto, made a part hereof and marked as Exhibit “B.”

        4. The Chapter 13 Plan fails to pay the Delaware County Tax Claim Bureau’s secured

            claim as required by 11 U.S.C. § 1325(a) (5).

        5. The Delaware County Tax Claim Bureau objects to the Confirmation of Debtors’

            Chapter 13 Plan. 11 U.S.C. § 1324.

        6. The Debtors have failed to file an Amended Chapter 13 Plan to pay the Delaware

            County Tax Claim Bureau’s secured claim in full as required by 11 U.S.C. § 1325(a).



                                                 1
Case 19-10779-amc       Doc 14    Filed 04/01/19 Entered 04/01/19 12:08:04         Desc Main
                                  Document     Page 2 of 2


       WHEREFORE, the Tax Claim Bureau of Delaware County requests that confirmation

of the Debtors’ Plan be denied.

                                                 Respectfully submitted:

                                          TOSCANI & GILLIN, P.C.

Dated: April 1, 2019                      _/s/ Leonard B. Altieri, III__________
                                          Leonard B. Altieri, III, Esquire
                                          Attorney for the Delaware County
                                          Tax Claim Bureau
                                          230 N. Monroe Street
                                          Media, PA 19063
                                          P (610) 565-2211
                                          F (610) 565-1846
                                          Laltieri@toscanigillin.com




                                             2
